                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                    AT OWENSBORO

IRA BOLES DYER III                                                                       PLAINTIFF

v.                                                       CIVIL ACTION NO. 4:19-CV-P81-JHM

TAMBERLY MCCOY et al.                                                                DEFENDANTS

                           MEMORANDUM OPINION AND ORDER

         This is a pro se civil rights action brought by a prisoner pursuant to 42 U.S.C. § 1983.

The Court has granted Plaintiff Ira Boles Dyer III leave to proceed in forma pauperis. This

matter is before the Court for screening pursuant to 28 U.S.C. § 1915A. For the reasons set forth

below, the Court will dismiss some claims, allow others to proceed, and allow Plaintiff the

opportunity to amend his complaint.

                                 I. SUMMARY OF COMPLAINT

         Plaintiff is incarcerated as a convicted prisoner at the Daviess County Detention Center

(DCDC). He brings this action against the following Defendants in both their official and

individual capacities: Southern Health Partners (SHP) physician Tamberly McCoy; SHP mental

healthcare provider Christy Dossett; DCDC Jailer Arthur Maglinger; and DCDC Major Jack

Jones.

         Plaintiff alleges that shortly before his incarceration, he had surgery on his left knee to

repair his meniscus and anterior cruciate ligament (ACL). He alleges that, as a result of this

surgery, he was placed in the DCDC medical pod under the care of SHP. Plaintiff alleges that

upon his initial visit with Defendant McCoy, he advised her of his recent surgery and asked what

his treatment plan would be. He alleges that Defendant McCoy responded, you “shouldn’t have

come to jail.” He also alleges that Defendant McCoy told him “that there was nothing they could
do, [and that I] would be stuck in my leg brace.” Plaintiff writes: “Because of this and constantly

having to walk on my knee that stay in excruciating pain and swollen twice its size I fear I will

be permanently disabled.” Plaintiff states that despite numerous pleas for help, “the facility

refuses to do anything to assist me.”

        Plaintiff also alleges that Defendant Dossett has recommended that he be prescribed

medications for his diagnosis of post-traumatic stress disorder (PTSD), but that these “have

repeatedly been denied despite numerous grievances and cries for help.”

        Plaintiff states that he is suing Defendants Maglinger and Jones for “superior liability.”

        As relief, Plaintiff seeks compensatory and punitive damages and injunctive relief

in the form of a transfer to Kentucky State Reformatory.

                                      II. LEGAL STANDARD

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the Court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 544 U.S. 199 (2007). In order to survive

dismissal for failure to state a claim, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,



                                                   2
561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this

standard of review does require more than the bare assertion of legal conclusions. See Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The Court’s duty “does not

require [it] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979),

or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). To command otherwise would require the Court “to explore exhaustively all

potential claims of a pro se plaintiff, [and] would also transform the district court from its

legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).

                                          III. ANALYSIS

       Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a § 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).




                                                  3
                                    A. Official-Capacity Claims

       “[O]fficial-capacity suits . . . ‘generally represent [] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166

(1985) (quoting Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)).

Thus, Plaintiff’s official-capacity claims against Defendants Maglinger and Jones are actually

against Daviess County. See, e.g., Lambert v. Hartman, 517 F.3d 433, 440 (6th Cir. 2008)

(stating that civil rights suit against county clerk of courts in his official capacity was equivalent

of suing clerk’s employer, the county).

       Similarly, Plaintiff’s official-capacity claims against Defendants McCoy and Dossett are

actually against their employer, SHP. See, e.g., Smith v. Davis, No. 5:17-CV-P187-GNS, 2018

U.S. Dist. LEXIS 41882, at *16 (W.D. Ky. Mar. 14, 2018) (finding official-capacity claim

against a Correct Care Solutions (CCS) employee to be against CCS itself); Prather v. Corr.

Care Solutions, No. 3:16-CV-P60-JHM, 2016 U.S. Dist. LEXIS 65363, at *12 (W.D. Ky. May

18, 2016) (same). The Sixth Circuit has held that the same analysis that applies to § 1983 claims

brought against municipalities applies to private corporations contracted to provide medical

services to inmates. See, e.g., Parsons v. Caruso, 491 F. App’x 597, 609 (6th Cir. 2012)

(recognizing that a “Monell custom or policy claim” can be brought under § 1983 against a

private corporation that provides medical care to inmates); see also Braswell v. Corr. Corp. of

Am., 419 F. App’x 622, 627 (6th Cir. 2011) (applying Monell’s municipal liability standard to

the private corporation that had been contracted to operate a jail) (citing Street v. Corr. Corp. of

Am., 102 F. 3d. 810, 814 (6th Cir. 1996)).

       When a § 1983 claim is made against a municipality, the Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so,



                                                   4
whether the municipality is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992). A municipality cannot be held responsible for a constitutional

deprivation unless there is a direct causal link between a municipal policy or custom and the

alleged constitutional deprivation. Monell, 436 U.S. at 691; Deaton v. Montgomery Cty., Ohio,

989 F.2d 885, 889 (6th Cir. 1993). To demonstrate municipal liability, a plaintiff “must

(1) identify the municipal policy or custom, (2) connect the policy to the municipality, and

(3) show that his particular injury was incurred due to execution of that policy.” Alkire v. Irving,

330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364

(6th Cir. 1993)). The policy or custom “must be ‘the moving force of the constitutional

violation’ in order to establish the liability of a government body under § 1983.” Searcy v. City

of Dayton, 38 F.3d 282, 286 (6th Cir. 1994) (quoting Polk Cty. v. Dodson, 454 U.S. 312, 326

(1981) (citation omitted)).

           In the instant case, Plaintiff does not claim that any alleged violation of his constitutional

rights was the result of a custom or policy implemented or endorsed by Daviess County or SHP.

As such, the Court will dismiss Plaintiff’s official-capacity claims for failure to state a claim

upon which relief may be granted.

                                         B. Individual-Capacity Claims

                                      1. Defendants Maglinger and Jones

           Plaintiff indicates that he seeks to hold Defendants Maglinger and Jones liable based

upon their supervisory positions at DCDC. However, the doctrine of respondeat superior does

not apply in § 1983 actions to impute liability onto supervisors.1 Monell, 436 U.S. at 691; Taylor

v. Mich. Dep’t of Corr., 69 F.3d 76, 80-81 (6th Cir. 1995); Bellamy v. Bradley, 729 F.2d 416,



1
    Moreover, it is not clear that these Defendants are the supervisors of the SHP Defendants.

                                                            5
421 (6th Cir. 1984). “[A] plaintiff must plead that each Government-official defendant, through

the official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676; see

also Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (stating that supervisory liability “must

be based on active unconstitutional behavior and cannot be based upon ‘a mere failure to act’”)

(quoting Salehpour v. Univ. of Tenn., 159 F.3d 199, 206 (6th Cir. 1998)). “[S]imple awareness

of employees’ misconduct does not lead to supervisor liability.” Leary v. Daeschner, 349 F.3d

888, 903 (6th Cir. 2003) (citing Lillard v. Shelby Cty. Bd. of Educ., 76 F.3d 716, 728 (6th Cir.

1996)).

          Thus, because Plaintiff has failed to allege that Defendant Maglinger or Jones was

actively involved in any of the alleged wrongdoing, the Court will dismiss the individual-

capacity claims against them for failure to state a claim upon which relief can be granted.

                                       2. Defendant Dossett

          To establish an Eighth Amendment violation premised on inadequate medical care, a

prisoner must demonstrate that the defendant acted, or failed to act, with “deliberate indifference

to serious medical needs.” Farmer v. Brennan, 511 U.S. 825, 835 (1994) (quoting Estelle v.

Gamble, 429 U.S. 97, 104 (1976)); Terrance v. Northville Reg’l Psychiatric Hosp., 286 F.3d 834

(6th Cir. 2002). “‘Deliberate indifference’ by prison officials to an inmate’s serious medical

needs constitutes ‘unnecessary and wanton infliction of pain’ in violation of the Eighth

Amendment’s prohibition against cruel and unusual punishment.” Miller v. Calhoun Cty., 408

F.3d 803, 812 (6th Cir. 2005) (quoting Estelle v. Gamble, 429 U.S. at 104). A claim of

deliberate indifference under the Eighth Amendment has both an objective and a subjective

component. The objective component requires the existence of a sufficiently serious medical

need. Turner v. City of Taylor, 412 F.3d 629, 646 (6th Cir. 2005). To satisfy the subjective



                                                  6
component, the defendant must possess a “sufficiently culpable state of mind,” rising above

negligence or even gross negligence and being “tantamount to intent to punish.” Horn v.

Madison Cty. Fiscal Court, 22 F.3d 653, 660 (6th Cir. 1994). Put another way, “[a] prison

official acts with deliberate indifference if he knows of a substantial risk to an inmate’s health,

yet recklessly disregards the risk by failing to take reasonable measures to abate it.” Taylor v.

Boot, 58 F. App’x 125, 126 (6th Cir. 2003) (citing Farmer v. Brennan, 511 U.S. at 832). Mere

negligence will not suffice. Farmer v. Brennan, 511 U.S. at 835-36.

       Here, Plaintiff alleges that Defendant Dossett prescribed him medications for post-

traumatic stress disorder (PTSD) but that these “have repeatedly been denied.” Even if the Court

were to assume for purposes of this initial review that a diagnosis of PTSD constitutes a serious

medical need, Plaintiff’s allegations do not suggest that Defendant Dossett was deliberately

indifferent to this need. Rather, Plaintiff allegations indicate that she prescribed him

medication(s) for this condition, but that someone else denied them.

       Thus, because Plaintiff’s allegations do not show that Defendant Dossett recklessly

disregarded his diagnosis of PTSD, the Court will dismiss the individual-capacity claim against

her for failure to state a claim upon which relief may be granted.

       The Court will, however, allow Plaintiff the opportunity to amend his complaint to

identify the individual who denied him access to the medication(s) prescribed by Defendant

Dossett for PTSD. LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013) (“[U]nder Rule 15(a)

a district court can allow a plaintiff to amend his complaint even when the complaint is subject to

dismissal under the PLRA [Prison Litigation Reform Act].”).




                                                  7
                                            3. Defendant McCoy

        Based upon the allegations contained in the complaint, the Court will allow an Eighth

Amendment claim for deliberate indifference to Plaintiff’s serious medical need to proceed

against Defendant McCoy. In allowing this claim to proceed, the Court passes no judgment

upon the merit of the claim or the ultimate outcome of this action.

                                             IV. CONCLUSION

        For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s claims against

Defendants Maglinger, Jones, and Dossett are DISMISSED pursuant to 28 U.S.C.

§ 1915A(b)(1) for failure to state a claim upon which relief may be granted. The Clerk of Court

is DIRECTED to terminate these Defendants as parties to this action.

        IT IS FURTHER ORDERED that Plaintiff’s official-capacity claim against Defendant

McCoy is DISMISSED for pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon

which relief may be granted.

        IT IS FURTHER ORDERED that within 30 days from the entry date of this

Memorandum Opinion and Order, Plaintiff may file an amended complaint in which he

names as a Defendant the individual who denied him access to the medication(s) prescribed

by Defendant Dossett for PTSD and sues this Defendant in his/her individual capacity.2

Plaintiff must also tender a summons form for the newly named Defendant. The Court will

conduct an initial review of the amended complaint in accordance with 28 U.S.C. § 1915A.




2
  If Plaintiff does not know the name of a specific individual, he may name a John or Jane Doe Defendant and seek
information to identify the person’s name through discovery should a claim against that Defendant proceed beyond
initial review.

                                                        8
        The Clerk of Court is DIRECTED to place this case number and word “Amended” on a

§ 1983 complaint form, along with a blank summons form, and send them to Plaintiff for his use

should he decide to file an amended complaint.

        After the 30-day period for filing an amended complaint has expired, the Court will enter

a Service and Scheduling Order to govern the continuing claim(s).

Date:   July 26, 2019




cc:     Plaintiff, pro se
        Defendants
        Daviess County Attorney
4414.011




                                                 9
